OPINION AND ORDER
STEPHENS, Chief Justice.
The Kentucky Bar Association, as a result of charges instigated against the respondent, has recommended that he be suspended from the practice of law in the Commonwealth of Kentucky for a period of six (6) months. He was found to be guilty of violation of the cannons of professional ethics by neglecting a legal matter entrusted to him by a client, of damaging or prejudicing a client during the course of a professional relationship and by conducting himself in a manner tending to bring the bench and bar into disrepute.
Neither the Bar Association nor the respondent requested a review, but this court, on its own motion, elected to review the question of whether the respondent was properly notified of the charges and given an opportunity to defend himself against them. The respondent did not make an appearance and he did not defend the charges.
A copy of the charges was mailed to the respondent at 2009 West Broadway, Louisville, Kentucky, his last known address, by registered mail, return receipt requested. The return receipt showed that the envelope was accepted by Seleila R. Booker, secretary. The deposition of Seleila Booker was taken, and she stated that:
*5181. Respondent kept an office at 2009 West Broadway, Louisville, Kentucky.
2. She was his secretary.
3. She received and signed for the envelope mailed to the respondent by the Kentucky Bar Association.
4. She placed the envelope in a mail box or slot maintained within the office for the respondent’s mail.
5. Respondent checked his mail box frequently.
6. The envelope for the Kentucky Bar Association did not remain in his mail box for any appreciable length of time.
From the foregoing, we have no hesitancy in indulging the presumption that the respondent received the charges which were shown to be placed in the United States mail, properly addressed and stamped, and delivered to him at his last known address.
Upon our review of the record we find that the evidence adequately supports the findings and recommendation of the Kentucky Bar Association, and we adopt its recommendations
IT IS THEREFORE ORDERED:
That the respondent, Edwin C. Lester, be, and he is hereby, suspended from the practice of law in Kentucky for a period of six (6) months, and until such further time as he is reinstated to the practice of law by order of this court pursuant to SCR 3.510.
The respondent is directed to pay the costs of this action.
Pursuant to SCR 3.390, the respondent shall, within ten (10) days from the date of the entry of this order, notify all clients in writing of his inability to represent them and to furnish photostatic copies of said letters of notice to the director of the Kentucky Bar Association.
All concur.